Citation Nr: 1025620	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  08-26 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for a left shoulder 
disability, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for a right shoulder 
disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1976 to September 
1994.

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied entitlement to an 
increased rating for left and right shoulder disabilities.


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's left 
shoulder disability has been manifested by subjective complaints 
of pain, heat, and swelling, and objective evidence of arthritis, 
tenderness, but has not caused limitation of motion of his left 
arm to shoulder level.

2.  Throughout the pendency of the appeal, the Veteran's right 
shoulder disability has been manifested by subjective complaints 
of pain, heat, and swelling, and objective evidence of arthritis, 
tenderness, and limitation of motion of the right arm to below 
shoulder level but not midway to the side, or 70 degrees, when 
considering the effects of pain on motion.


CONCLUSIONS OF LAW

1.  The criteria for an rating in excess of 10 percent for a left 
shoulder disability have not been met.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321, 4.71a, DCs 5003, 5019, 5201, 5203 (2009).

2.  The criteria for an increased rating of 20 percent, but no 
higher, for a right shoulder disability, have been met.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.71a, DCs 5003, 5019, 5201, 
5203 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4 (2009); 38 U.S.C.A. § 1155 (West 
2002).  When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The Board will consider entitlement to staged 
ratings to compensate for times since filing the claim when the 
disability may have been more severe than at other times during 
the course of the claim on appeal.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination upon which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be expected to 
show evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. 
§ 4.40 (2009).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of the 
musculoskeletal system that becomes painful on use.  38 C.F.R. 
§ 4.40 (2009); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions regarding the avoidance of pyramiding do not forbid 
consideration of a higher rating based on greater limitation of 
motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 
(2009).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
(2009), however, should only be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2009).

With respect to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations:  (a) 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) 
more movement than normal (from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, etc.); (c) weakened 
movement (due to muscle injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, etc.); (d) excess 
fatigability; (e) incoordination, impaired ability to execute 
skilled movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, standing 
and weight-bearing are related considerations.  For the purpose 
of rating disability from arthritis, the wrist is considered a 
major joint.  38 C.F.R. § 4.45 (2009).

Arthritis shown by X-ray studies is rated based on limitation of 
motion of the affected joint.  When limitation of motion would be 
noncompensable under a limitation-of-motion code, but there is at 
least some limitation of motion, a 10 percent rating may be 
assigned for each group of minor joints so affected.  38 C.F.R. § 
4.71a, DCs 5003, 5010 (2009).  Diagnostic Code 5010, for rating 
traumatic arthritis, directs that the evaluation of arthritis be 
conducted under DC 5003, which states that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  38 C.F.R. § 4.71a, 
DC 5003, 5010 (2009).  When, however, the limitation of motion is 
noncompensable under the appropriate diagnostic codes, a rating 
of 10 percent may be applied to each such major joint or group of 
minor joints affected by limitation of motion.  The limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, DC 5003 (2009).  In the absence of 
limitation of motion, X-ray evidence of arthritis involving two 
or more major joints or two or more minor joint groups, will 
warrant a rating of 10 percent; in the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more minor 
joint groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5003, 
Note 1 (2009).  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are equitable and just.  38 C.F.R. § 4.6 (2009).  The 
use of terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 C.F.R. 
§§ 4.2, 4.6 (2009).  

Because the symptomalogy related to the Veteran's right and left 
shoulder disabilities are similar, the Board will analyze both 
disabilities simultaneously. 

The Veteran's left and right shoulder disabilities have each been 
rated as 10 percent disabling under DC 5019-5203.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic code 
requires the use of an additional diagnostic code to identify the 
basis for the evaluation assigned; the additional code is shown 
after the hyphen.  38 C.F.R. § 4.27 (2009).  DC 5019 pertains to 
bursitis, and is to be rated based upon limitation of motion of 
the affected joint, as is the same for degenerative arthritis.  
DC 5203 pertains to impairment of the clavicle and scapula.  As 
the shoulder is the joint affected in this case, DC 5201, which 
contemplates limitation of arm motion, is also applicable.  38 
C.F.R. § 4.71a, DCs 5019, 5201, 5203.  The rating criteria 
provide different ratings for the minor arm and the major arm.  
The Veteran has indicated (in various treatment records and on VA 
examination) that he is right-handed; therefore, the Board will 
apply the ratings and criteria for the major arm to the right 
shoulder disability, and the ratings and criteria for the minor 
arm for the left shoulder disability.  38 C.F.R. § 4.69 (2009).

In considering the applicability of other diagnostic codes, the 
Veteran has not been shown to have ankylosis of scapulohumeral 
articulation, nor has it been shown that he suffers from 
impairment of the humerus, including nonunion, loss of head, 
fibrous union, malunion, or dislocations of either shoulder.  
Accordingly, the criteria pertaining to those disabilities are 
not applicable.  38 C.F.R. § 4.71a, DC 5200, 5202 (2009).

Under DC 5201, for the major arm, a 20 percent rating is 
warranted for limitation of arm motion to shoulder level; a 30 
percent rating is warranted for limitation of arm motion to 
midway between the side and shoulder level; and a maximum 40 
percent rating is warranted for limitation of arm motion to 25 
degrees from the side.  For the minor arm, a 20 percent rating is 
warranted for limitation of arm motion to shoulder level; a 20 
percent rating is warranted for limitation of arm motion to 
midway between the side and shoulder level; and a maximum 30 
percent rating is warranted for limitation of arm motion to 25 
degrees from the side.  38 C.F.R. § 4.71a, DC 5201.  

VA treatment records beginning in December 2005, the year prior 
to filing his claim for increased rating, reflect that in 
December 2006, the Veteran reported increased bilateral shoulder 
pain.  He stated that he had trouble buttoning his shirt and it 
was a struggle to put the shirt over his head.  Although the 
remainder of the records dated until August 2007 demonstrate 
treatment for chronic bilateral elbow pain, they are silent with 
regard to any complaints or treatment for a bilateral shoulder 
disability.  

In May 2007, the Veteran's partner submitted a statement that the 
Veteran's bilateral bursitis was so bad some days that she would 
have to button the Veteran's shirt and tie his shoes for him.  
She stated that he took Aleve and went to the chiropractor, but 
that he found little relief from the pain.

On August 2007 VA examination, the Veteran reported constant 
shoulder pain, with weakness, stiffness, and occasional swelling.  
His shoulders locked up sometimes.  He treated the pain with 
Aleve as needed and also used a heating pad at night.  He had 
flare-ups once a month lasting for one full day, with intense 
pain.  The flare-ups were alleviated with pain and heat.  During 
flare-ups, he was unable to button his shirt or carry objects in 
front of him.  He denied any dislocation of the shoulders or 
inflammatory arthritis.  He reported that he missed work off and 
on due to shoulder pain and was limited in his ability to 
complete outdoor yard work.  

Physical examination of the left shoulder revealed passive 
forward flexion and abduction to 180 degrees, or normal.  Active 
forward flexion was to 135 degrees with pain at 115 degrees.  
Active abduction was to 140 degrees, with pain that developed at 
115 degrees.  External rotation was 75 degrees passively, and to 
70 degrees actively, with pain developing at 58 degrees.  
Internal rotation was to 60 degrees, passively, and to 45 degrees 
actively, with pain at 30 degrees.  After repetitive motion, 
forward flexion was to 137 degrees, which was a decrease in 2 
degrees.  

Physical examination of the right shoulder revealed passive 
forward flexion and abduction to 180 degrees, or normal.  Active 
forward flexion was to 135 degrees with pain at 70 degrees.  
Active abduction was to 145 degrees, with pain that developed at 
100 degrees.  External rotation was 80 degrees passively, and to 
75 degrees actively, with pain developing at 70 degrees.  
Internal rotation was to 60 degrees, passively, and to 60 degrees 
actively, with pain at 55 degrees.  After repetitive motion, 
forward flexion was to 122 degrees, which was a decrease in 13 
degrees.  

X-ray examination revealed bilateral arthritic changes in the 
acromioclavicular joint.  The diagnosis was right and left 
shoulder degenerative joint disease. 

In December 2008, the Veteran testified before a Decision Review 
Officer, stating that he treated his shoulder pain with Aleve, 
which he took three to four times per day.  He reported that his 
job required him to use his shoulders seventy percent of the time 
lifting piece of equipment for testing.  The equipment usually 
weighed about 15 to 20 pounds.  Because of these duties, he 
experienced constant shoulder pain.  He reported that he had to 
ask for assistance at times.  He stated that he had taken 40 
hours of leave due to shoulder pain.  He reported that on 
occasion he needed help taking his shirt off after work due to 
pain and fatigue.  He stated that he was limited in how far he 
could reach when showering, and also when trying to get a bowl 
that was in an overhead cabinet.  He sometimes asked for 
assistance in yard work, but considered himself an avid garden 
perfectionist.  He had pain when lifting his arms out to the 
sides.  He reported that he started to notice swelling in his 
shoulders more frequently, about twice per week.  

In December 2008, the Veteran's friend submitted a statement that 
the Veteran experienced pain in his shoulders, elbows, and back, 
which made it difficult for him to sleep at night.  It was 
difficult for him to ask for help or admit that he experienced 
pain. 

Private physical therapy records dated in March 2010 and April 
2010 reflect ongoing shoulder pain.  In March 2010, the Veteran 
reported that his shoulder pain was constant and severe.  He 
experienced an increase in symptoms when driving, showering, or 
reaching for something above shoulder level.  Active range of 
motion  of the left shoulder was to 102 degrees, and passive 
range of motion was to 140 degrees on the left side.  Active 
range of motion  of the right shoulder was to 102 degrees, and 
passive range of motion was to 142 degrees on the left side.  The 
assessment was bilateral shoulder pain, and bilateral shoulder 
impingement.  The Veteran underwent a series of physical therapy 
sessions for his shoulders and elbows.  An April 2010 discharge 
summary stated that it was unlikely that the Veteran's signs and 
symptoms would benefit from continued therapy.  He could only 
tolerate gentle exercises and he did not make progress.  He was 
diagnosed with a possible rotator cuff tear. 

Normal forward flexion of the shoulder is 0 to 180 degrees; 
abduction is 0 to 180 degrees; and internal and external rotation 
are from 0 to 90 degrees.  38 C.F.R. § 4.71a, Plate I (2009).  
Forward flexion and abduction to 90 degrees amounts to shoulder 
level.

In this case, with regard to the left shoulder disability, DC 
5201 does not offer a higher rating for the Veteran.  Range of 
motion testing in August 2007 and in March 2010 does not reflect 
limitation of motion of the arm to 90 degrees or less.  To the 
contrary, the medical evidence demonstrates that while the 
Veteran suffers from limited range of motion, he is able to lift 
his left arm above shoulder level, or to at least 102 degrees on 
active flexion and to 140 degrees on passive flexion as was shown 
in March 2010.  And, in August 2007, he was able to forward flex 
his left shoulder to 135, with pain at 115 passively, and forward 
abduct his left shoulder to 140 degrees, with pain at 115 
degrees.  Accordingly, because it has not been shown that the 
Veteran's range of motion is limited to shoulder level, even on 
repetitive motion testing, a higher rating under DC 5201 is not 
warranted. 

However, DC 5201 does provide for a higher rating for a right 
shoulder disability.  On August 2007 VA examination, the Veteran 
experienced significant pain on forward flexion of the right 
shoulder beginning at 70 degrees and continuing to 135 degrees.  
Therefore, when considering the effect of pain and weakness upon 
range of motion testing, a higher 20 percent rating is warranted, 
based on limitation of motion of the arm at shoulder level, but 
not midway between side and shoulder level.  Additionally, on 
repetitive testing in August 2007, the Veteran's right shoulder 
was shown to suffer a greater degree of limitation than the left 
shoulder, demonstrating increased pain on repetition, and further 
supporting a higher rating for the right shoulder disability 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).   
Accordingly, an increased 20 percent rating is warranted for the 
right shoulder disability.

Next, the Board finds that DC 5203 does not provide for a higher 
rating for either the right or left shoulder disability.  DC 5203 
provides for a 10 percent rating for malunion of the clavicle or 
scapula, or nonunion without loose movement of the clavicle or 
scapula.  A 20 percent rating is warranted for a clavicle or 
scapula impaired by dislocation or nonunion with loose movement.  
Those criteria also provide, "Or rate on impairment of function 
of contiguous joint."  38 C.F.R. § 4.71a, DC 5203 (2009).  The 
use of the conjunction "or" implies that a rating may either be 
given for impairment of the scapula and clavicle or for 
impairment of the shoulder joint, but that two separate ratings 
may not be assigned.  To do so would constitute pyramiding, or 
the evaluation of the same manifestations under different 
diagnoses.  38 C.F.R. § 4.14 (2009).

Here, X-ray examination of the left and right shoulder has 
revealed no evidence of malunion of the clavicle or scapula.  
Thus, the Veteran appears to have been given a 10 percent rating 
under this diagnostic code based upon impairment of function of 
the contiguous joint.  Nevertheless, in analyzing whether the 
Veteran is entitled to a higher rating under this diagnostic 
code, X-ray examination of the left shoulder has revealed no 
evidence of nonunion without loose movement of the clavicle or 
scapula, nor nonunion or dislocation of the clavicle or scapula, 
as is required for a higher rating of 20 percent under this code 
for the left shoulder.  And, as the Veteran is already in receipt 
of a 20 percent rating for his right shoulder disability, and DC 
5203 does not provide for a rating higher than 20 percent, an 
increased rating is not warranted for the right shoulder 
disability.

As noted above, the Veteran appears to have been awarded a rating 
under DC 5203 based upon impairment of the contiguous joint; the 
shoulder.  The impairment of the shoulder contemplated in this 
case was limitation of motion.  In that regard, the Veteran is in 
receipt of a 10 percent rating for a left shoulder disability 
under DC 5019, for bursitis.  38 C.F.R. § 4,71a, DC 5019.  In 
order to be eligible for a separate rating under this diagnostic 
code, the Veteran must not qualify for compensation under the 
diagnostic codes pertaining to limitation of motion.  See 38 
C.F.R. §§ 5003, 5010.  As discussed above, the Veteran here does 
not qualify for compensation of the left shoulder on the basis of 
limitation of motion.  The issue before the Board, then, is 
whether the Veteran is entitled to a higher rating under DC 5019 
for his bursitis, or under DC 5003 for his degenerative 
arthritis.  Under DCs 5003 and 5019, a 20 percent evaluation is 
not warranted unless X-ray evidence shows involvement of two or 
more major joints or two or more minor joint groups with 
occasional incapacitating exacerbations.  The shoulder is 
considered a major joint.  While the Veteran is service-connected 
for arthritis in two major joints, because there is no evidence 
demonstrating that his left shoulder arthritis or bursitis has 
caused any incapacitating exacerbations, he is not entitled to a 
higher rating of 20 percent.  The Veteran himself has stated that 
his shoulder pain has not prohibited him from working, and that 
he is able to tolerate the pain.  Even though he takes time off 
from work due to his disability, he has stated that his work 
demands lifting and moving of objects and that he is able to 
complete these tasks.  The records additionally do not 
demonstrate that his shoulder disability has caused him to be 
incapacitated, i.e., that he has been prescribed bed rest by a 
physician.  Thus, he is not entitled to a rating greater than the 
current 10 percent rating under this code.  With regard to his 
right shoulder disability, the Veteran has been rated under a 
code predicated upon limitation of motion (DC 5201), and thus he 
is not also entitled to a rating under DC 5003 or DC 5019.  38 
C.F.R. § 4.71a, DC 5010, Note 1.

The Board has determined that the Veteran is entitled to no more 
than a 10 percent disability rating for a left shoulder 
disability, and no more than a 20 percent rating for a right 
shoulder disability under the applicable shoulder and arm 
criteria.  The Board is required to consider the effect of pain 
and weakness when rating a service-connected disability on the 
basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The Board finds that the 
effect of pain and weakness on the basis of limitation of motion 
has been considered because although VA examination, treatment 
records, and testimony have shown that the Veteran experiences 
pain on motion and flare-ups on activity, there is no evidence to 
suggest that the functional loss is the equivalent to loss of 
motion to 90 degrees or less on the left side or of ankylosis of 
the shoulder, or midway between the side and shoulder on the 
right side.  

Although the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service for a rating.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for that service-connected disability 
are inadequate.  That is accomplished by comparing the level of 
severity and symptomatology of the service-connected disability 
with the established criteria.  If the criteria reasonably 
describe the Veteran's disability level and symptomatology, then 
the Veteran's disability picture is contemplated by the Rating 
Schedule, and the assigned schedular evaluation is, therefore, 
adequate and referral for an extraschedular rating is not 
required.  Thun v. Peake, 22 Vet. App. 111 (2008).  Comparing the 
Veteran's current disability level and symptomatology to the 
Rating Schedule, the Board finds that the degree of disability is 
contemplated by the Rating Schedule and the assigned schedule 
ratings are, therefore, adequate and no referral to an 
extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).

Finally, the Board has considered whether a higher rating might 
be warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the 
credible evidence demonstrates that the Veteran's left shoulder 
disability has warranted no more than a 10 percent rating for the 
period under appeal.  The weight of the evidence supports an 
increased rating of 20 percent, but no higher, for the a right 
shoulder disability.  The Board has resolved all reasonable doubt 
in favor of the veteran in making this decision.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159 (2009).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide."  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Here, the RO sent correspondence in April 2007 and July 2008; a 
rating decision in October 2007; and a statement of the case in 
August 2008.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and to 
assist the appellant with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in obtaining 
the evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any defect 
with regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate effectively 
in the processing of the claim with an adjudication of the claim 
by the RO subsequent to receipt of the required notice.  There 
has been no prejudice to the appellant, and any defect in the 
timing or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine); see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006), Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in the January 2009 supplemental 
statement of the case.

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
also obtained a medical examination in relation to this claim.  
The examiner considered the full history of the disorder, and 
rendered all necessary assessments.  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist provisions of 
the law.







ORDER

A rating in excess of 10 percent for a left shoulder disability 
is denied.

An increased rating of 20 percent, but no higher, for a right 
shoulder disability, is granted.  


____________________________________________ 
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


